Title: Victor Adolphus Sasserno to Thomas Jefferson, 18 August 1818
From: Sasserno, Joseph Victor Adolphus
To: Jefferson, Thomas


          
            Sir.
            Nice 
              August 18. 18.
          
          I received your honoured letter of april 5 in due time, it mentions, your preceding of feb. 22, which has not reached me till now, the same is with my consular commission you think in my power; i certainly would not have failed to make it Know to you, and to answer to your letter; t’is the less i ought do in return of the trouble i have caused you for the said commission, i don’t forget it and will be as grateful as you have been Kind upon my account.
          Mr Cathalan in his letter, says me he thinks this delay proceding from the nomination of other consuls in some other ports of Europe, and that the Secretary of state will forward the commissions all at once.
          The commission of 300 bottles of wine you are pleased to honour me with, is performed and set out a week ago for Marsiglia, where Mr Cathalan will reship it for your  parts, I have choosed the best quality existing now in Nice, and am sure you will be pleased with it. though the good qualities be excessively rare, considering that these Some years the vineyard has given but a very bad and mean product. Notwithstanding i hope this sending will be to your complete Satisfaction.
          I don’t Know whence do the difference between the last parcel and the preceding proceeds, (being then at Paris) but i think t’is occasionned by a difference in the year, the vineyard being allways the same, id est Bellet.
          My father in law, who, in my absence has executed your different orders, has told me, that the parcel you have found silky was the provision of a proprietor, who unhappily has no more of it, this i am very sorry for, because of my desire to answer well to your confidence, and acknowledge at least by that the good offices you have done me; in return, i pray you earnestlyto, dispose in all occasions of my services, they are devoted to you as
          
            Your most respectful servant
            A. Sasserno
          
        